                Case 21-50061-CSS         Doc 5       Filed 03/11/21   Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                           )
 Bluefly Acquisition, LLC,                        )    Chapter 7
                                                  )
                 Debtor.                          )    Case No. 19-10207 (CSS)
                                                  )
 Jeoffrey L. Burtch, Chapter 7 Trustee,           )
                                                  )    Adv. Pro. No. 21-50061 (CSS)
                        Plaintiff,                )
        v.                                        )
                                                  )
 Gaffos Inc.,                                     )
                                                  )    Related Docket Nos. 1 and 2
                        Defendants.               )
                                                  )

                        STIPULATION FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED AND AGREED, by and between Jeoffrey L. Burtch,

Chapter 7 Trustee (the “Plaintiff”) and Gaffos Inc. (the “Defendant”), that the time within which

Defendant must answer, move, or otherwise respond to the Complaint is extended up to and

through March 29, 2021.

       IT IS FURTHER STIPULATED AND AGREED that Defendant (i) waives the right to

challenge the Complaint for insufficient service of process under Federal Rule of Civil Procedure

12(b)(5), as applied through Federal Rule of Bankruptcy Procedure 7012, (ii) concede that the

Plaintiff is the real party in interest within the meaning of Federal Rule of Civil Procedure 17 and

(iii) concedes that Defendant are the proper party defendant as named in the Complaint.

       IT IS FURTHER STIPULATED AND AGREED that Defendant has the right to raise any

and all other defenses including, but not limited to, those under Federal Rules of Civil Procedure

12(b) not otherwise waived herein.



                                                  1
             Case 21-50061-CSS   Doc 5       Filed 03/11/21    Page 2 of 2




WHITE & WOLNERMAN, PLLC                      LAW OFFICE OF SUSAN E. KAUFMAN,
                                             LLC

/s/ David Wolnerman                          /s/ M. Claire McCudden
David Y. Wolnerman, Esquire                  M. Claire McCudden, Esquire (DSB# 5036)
950 Third Ave., 11th Floor                   919 North Market Street, Suite 460
(212) 308-0603                               Wilmington, DE 19801
                                             (302) 472-7420
dwolnerman@wwlawgroup.com                    (302) 792-7420 Fax
                                             cmccudden@skaufmanlaw.com
Counsel to Gaffos Inc.
                                             Counsel to Jeoffrey L. Burtch, Chapter 7
Dated: March 11, 2021                        Trustee

                                             Dated: March 11, 2021




                                         2
